Title: To George Washington from Joseph Harris, 17 July 1789
From: Harris, Joseph
To: Washington, George


King’s District County of Albany State of New York 
SirJuly 17th 1789  
Permit me to trouble you with a matter respecting individuality and draw your attention a minute from the important national Affairs.
In the Year 1775 in the Battle at Bunkerhill I received a Wound by which I have ben reduced from a handsome freehold Interest to a state of Distress with the Care of an expensive

family—Have received a Pension of 60 Dol. ⅌r Annum from the Year 1782 to 88 inclusive but for the Years from 1775 to 1782 I have receiv’d nothing.
The Auditor of this State pretends that a scruple is in his mind respecting the payment of the last Years mentioned, that is whether they shall be payed in money or Certificates—several respectable Attornies have examined the Resolves of Congress and find that the whole is to be paid in Money.
I have petitioned to the Legislature now sitting and they have refered the Matter to the Auditor which not only prolongs the Business and still leaves me in Distress without help but renders it uncertain whether I obtain any thing or not.
I therefore beg Your patronange and Assistance with Capt. Increase Bennett in solliciting and treating with the Auditor for a just and expeditious Conclusion of the Business in the favour of your Distressed yet respectful and very humble servant

Joseph Harris

